DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
Regarding claims 3-15, the preamble to the claims “The device of claim …” should be changed to “The social smoking device of claim ….”.
Regarding claims 2 and 7, “the tip piece’s mouth side” should be changed to “the mouth side of the hollow tip piece”.
Further regarding claim 2, “the crown piece’s smoking material side” should be changed to “the smoking material side of the hollow crown piece”.
Regarding claims 3-5, “tip side and crown side of the pieces” should be changed to “the tip side and the crown side of the hollow tip piece and the hollow crown piece”
Regarding claims 2, 6, 8, and 13-14 “the crown and tip pieces” should be changed to “the hollow crown and the hollow tip piece”.
Regarding claim 11, “a plurality of tip pieces” should be changed to “a plurality of hollow tip pieces”.
Regarding claim 12, “a plurality of crown pieces” should be changed to “a plurality of hollow crown pieces”.
Regarding claim 15, “the tip piece” should be changed to “the hollow tip piece”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the smoking material” .  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially cylindrical” in claim 14 is a relative term which renders the claim indefinite. The term “substantially cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination any cylindrical smoking device will be considered to meet the claim limitation of "substantially cylindrical".
The term “approximately” in claim 1is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-15 depend from Claim 1.  However, there is no claim 1 within the claim set.  Examiner believes that applicant mis numbered all of the claims by 1 such that recited claim 2 should be claim 1, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6-10, and 13-14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005233 A (hereinafter MARTIN).
Regarding claim 2, MARTIN discloses a cigarette holder for enclosing a cigarette without interfering with its free burning qualities (page 1, col. 1, lines 3-10).  MARTIN discloses a hollow crown piece (See annotated Fig. 7) having a tip side (Fig. 7, sleeve 12) and smoking material side (Fig. 7, cap member 29), with at least one of a magnetic and metal crown coupler (Fig. 7, bayonet slot 14) attached to the tip side; and a hollow tip piece (See annotated Fig. 7) having a mouth side (See annotated Fig. 7) and a crown side (Fig. 7, stem 6), with at least one of a metal and magnetic tip coupler (Fig. 7, pin 15) attached to the crown side, wherein the crown and tip pieces are configured to removably join together via contact of the respective couplers to form a single hollow piece (As shown assembled in Fig. 1), the tip piece's mouth side is configured for contact with a user's mouth and the crown piece's smoking material side is configured for fitment of smoking material (page 2, lines 16-47).

    PNG
    media_image1.png
    179
    623
    media_image1.png
    Greyscale


Regarding claim 6, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses a filtering element disposed in and connecting the crown piece and the tip piece to each other.  MARTIN discloses a capsule 8 which comprises a loose, fibrous material like asbestos or cotton which may be scented or flavored. This is considered to be a filtering element.
Regarding claim 7, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses wherein the tip piece's mouth side has a flattened profile. The mouth side shown in the Fig. 7, is flattened in the same manner as the instant application  
Regarding claim 8, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses comprising creases disposed circumferentially about at least one of the crown piece and tip piece (Fig. 7, longitudinal slots 32).
Regarding claims 9-10, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses wherein the smoking material is a tobacco product in a shape of a cigarette or wherein the smoking material a marijuana product in a shape of a cigarette.  MARTIN discloses the use of a cigarette 1.  A cigarette inherently comprises tobacco.  Further marijuana is considered to be an equivalent to a tobacco product used in a holder.  
Regarding claim 13, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses wherein at least one of the crown piece and tip piece is made from glass, silicone, wood, metal, rubber, plastic, Pyrex, PVC, ceramic, or a precious metal (page 1, col. 2, lines 55-58)).
Regarding claim 14, MARTIN discloses the device of claim 2 as discussed above.  MARTIN further discloses wherein at least one of the crown piece and tip piece are substantially cylindrical.  As shown in the Figures, the pieces are cylindrical.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 2 above, and further in view of US 20140020696 A1 (hereinafter LIU '696).
Regarding claim 3, MARTIN discloses the device of claim 2 as discussed above.  MARTIN does not explicitly disclose wherein the couplers are annular shaped and disposed about  circumference of tip side and crown side of the pieces. 
LIU ‘696 teaches an electronic cigarette comprising a smoking unit and a battery unit that connect to become a unitary member by magnetism (abstract).  LIU ‘696 teaches a magnet ring (Fig. 5, magnet 8).  The magnet corresponds to the fixing sheath 910 to secure the portions together (¶35, ¶47, claim 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include a magnet ring for coupling the components as taught in LIU ‘696.  The instant application discloses that annular shaped couplers include a magnet ring (¶23).  A person of ordinary skill in the art would obviously use a magnet ring to provide a secure attachment between two portions of a smoking device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 2 above, and further in view of US 20140196716 A1(hereinafter LIU '716).
Regarding claim 4, MARTIN discloses the device of claim 2 as discussed above.  MARTIN does not disclose wherein the couplers are segmented arcs and disposed about a circumference of tip side and crown side of the pieces.  
LIU ‘716 teaches an electronic cigarette with a connected first and second bodies (abstract).  LIU ‘716 teaches that the first stem body 101 and second stem body 102 are matched to be stably connected (¶39).  LIU ‘716 teaches ¶40, 
Specifically, a locking member 13 of which a protrusion end is arc-shaped is circumferentially disposed on a side wall of the first insertion member 11, while a side wall of the second insertion member 12 is correspondingly provided with a locking groove 14 engaged with the locking member 13 such that the locking member 13 is inserted therein.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include wherein the couplers are segmented arcs and disposed about a circumference of tip side and crown side of the pieces as taught in LIU ‘716.  A person of ordinary skill in the art would obviously use a locking device with arc shaped protrusions matched to a locking groove to provide a secure attachment between two portions of a smoking device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 2 above, and further in view of US 3713452 A (hereinafter D'ELIA).
Regarding claim 5, MARTIN discloses the device of claim 2 as discussed above.  MARTIN does not disclose wherein the couplers are dot-shaped and disposed about a circumference of tip side and crown side of the pieces.
D'ELIA teaches a smoking device to dilute the smoke from cigarettes, cigars and the like (abstract).  The device has two portions, and index section (Fig. 2, index section 16) and a mouthpiece (Fig. 2, mouthpiece 12).  The two portion are secured at end portion 24 with protuberances 34 which fit into holding indentations 36.  (Col. 3, lines 12-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include dot-shaped couplers as taught in LIU ‘716.  A person of ordinary skill in the art would obviously use dot-shaped protuberances which fit into holding indentations to provide a secure attachment between two portions of a smoking device.


	
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 2 above, and further in view of US 20110226266 A1 (hereinafter TAO).
Regarding claims 11 and 12, MARTIN discloses the device of claim 2 as discussed above.  MARTIN may not explicitly disclose further comprising a plurality of tip pieces or further comprising a plurality of crown pieces.
TAO teaches a smoking device that users insert smokable material in with a coupling interface to secure components (abstract).  TAO teaches that the mouthpiece is removable and replaceable so that multiple users can each use their own mouthpiece and share the device in a healthy and sanitary way (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to a plurality of tips and crowns.  A person of ordinary skill in the art would obviously include a plurality of tips and crowns because doing so would allow the device to be used between users in a sanitary way (TAO ¶28).  Though a plurality of crown pieces is not explicitly disclosed, the device is capable of connecting to a plurality of devices because the pieces are interchangeable.  Therefore, the teachings of TAO read on the recited claim.
Regarding claim 16, MARTIN discloses a cigarette holder for enclosing a cigarette without interfering with its free burning qualities (page 2, col. 1, lines 3-10).  MARTIN discloses inserting a smoking material into a first end of a hollow crown piece (See annotated Fig. 7 above, Page 2, col. 1, lines 16-21), wherein an opposite end of the crown has at least one of a magnetic and metal crown coupler attached thereto (Fig.7, bayonet slot 14) ; joining the opposite side of the crown piece to a first side of a hollow tip piece (See annotated Fig. 7, page 2, col, 1, lines 21-24) having at least one of a metal and magnetic tip coupler (Fig. 7, pin 15), wherein an opposite side of the tip piece is a mouth side (See annotated Fig. 7); lighting the smoking material and inhaling (page 2, col. 1, lines 21-24); 
MARTIN does not explicitly disclose disjoining the crown piece from the tip piece and forwarding it to another smoker; and joining the crown piece to a tip piece of the other smoker; and inhaling though the tip piece by the other smoker.
TAO teaches a smoking device that users insert smokable material in with a coupling interface to secure components (abstract).  TAO teaches that the mouthpiece is removable and replaceable so that multiple users can each use their own mouthpiece and share the device in a healthy and sanitary way (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to a plurality of tips and crowns.  A person of ordinary skill in the art would obviously include a plurality of tips and crowns because doing so would allow the device to be used between users in a sanitary way (TAO ¶28).  Though a plurality of crown pieces is not explicitly disclosed, the device is capable of connecting to a plurality of devices because the pieces are interchangeable.  Therefore, the teachings of TAO read on the recited claim.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 2 above, and further in view of US 20200015519 A1 (hereinafter CONNER).
Regarding claim 15, MARTIN discloses the device of claim 2 as discussed above.  MARTIN does not disclose wherein the tip piece is approximately 12 mm in diameter and approximately 30 mm in length.
CONNER teaches a smoking article with a holder including a receiving end and a mouth end that are attached (abstract).  CONNER teaches that the mouthpiece 122 has an overall length in an inclusive range of 10 mm to 42 mm and a diameter in an inclusive range of 6 mm to 13 mm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726